Title: To James Madison from Tobias Lear, 17 August 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


17 August 1801, Cap Français. No. 6. Sends dispatch by Dr. Stevens, who leaves 18 Aug. on the Amphitrite for Philadelphia and intends to go on immediately to Washington. Continues to believe that Stevens’s official conduct has been faithful and beneficial to U.S. trade and that he has suffered great loss of personal fortune in the exercise of his duties. Has received from Stevens a copy of General Maitland’s convention with Toussaint and also of Maitland’s instructions to Colonel Grant. Will soon forward published text of laws for carrying constitution into effect. Has heard nothing directly from Corbet, the British agent. Has not yet received passports with British agent’s signature, but Toussaint has delivered some with his own requesting that Lear add note as shown on enclosed passport. Received 23 July letter from Dandridge mentioning British capture of American vessels south of the island. American vessels at Cap Français since his arrival have numbered eighty-four, reducing price of imports and raising that of exports. Hopes this will not discourage American shippers, since increased cultivation should lead to abundant produce and lowest prices in West Indies. Encloses another copy of the constitution and the form of a coasting passport.
 

   RC, FC (DNA: RG 59, CD, Cap Haitien, vol. 3). RC 4 pp.; docketed by Wagner as received 29 Sept. Enclosures not found.


   The 22 May 1799 convention between Great Britain and Saint-Domingue opened the island to British and American trade, protected Jamaica from attack by Toussaint, and restricted him from engaging in shipping or privateering (Alexander DeConde, The Quasi-War: The Politics and Diplomacy of the Undeclared War with France, 1797–1801 [New York, 1966], 136–39, 207–8).


   A full transcription of this document has been added to the digital edition.
